Per Curiam.
Judge Byrnes, in a comprehensive opinion filed'in the court below, found no merit in any of the seven contentions upon which the appellant sought post conviction relief. We agree with his findings of fact and conclusions of law.
In his application for leave to appeal, applicant, in addition to the contentions raised below, now contends that the lower court showed bias and prejudice at the hearing because, prior to delivering an opinion, Judge Byrnes asked the petitioner whether he had even been in trouble before. This contention has no merit because the applicant has made no effort to demonstrate what bearing the alleged attitude of the hearing judge had on any of the matters raised in his petition. He admits that his past “trouble” is not relevant to the issues before the lower court, for his petition was directed to a denial of his constitutional rights and not his guilt or innocence. Since no constitutional defects in the proceedings below were found, the court’s question affords no support for granting leave to appeal.

Application denied.